DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities: “volume change,” It’s must be “volume change.”  (Period). Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recited “an inductor, in a spherical shape. Sphere is a regular three-dimensional object in which every cross-section is a circle, ball, globe or orb. As per figures 2-5, inductor (1 ) is appeared to be circle shaped. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bogelein et al. (US – 2008/0314701 A1).
As per claim 1, Bogelein discloses Automatic Spring-Loaded Brake for Industrial Truck comprising:
an inductor (14, Fig: 1-2), in a spherical shape (Fig: 1-2), formed so that a drive axle (30) penetrates through a center portion of the inductor;
a plurality of springs (22, [0035], Fig: 1-2) inserted into holes defined in the inductor (14, Fig: 1-2);
an armature (20, Fig: 1-2), in a disk shape (Fig: 1-2), provided to contact the spring (Fig: 1-2); and
a friction disk (32, fig: 1-2) mounted on a side of a motor,
wherein a braking force is generated by operating the friction disk (32) toward the armature (20, operation of brake, [0035] – [0048], Fig: 1-2).

As per claim 2, Bogelein discloses a brake member (16, Fig: 1-2) disposed between the motor and the friction disk (Fig: 1-2),


As per claim 3, Bogelein discloses wherein the brake member operates the friction disk by a volume change, (Bogelein disclose the braking and releasing by volume change between pressure plate 16 and armature 20 and 28, {0037] – [0048], Fig: 1-2).

As per claim 4, Bogelein discloses an actuator connected to the brake member to operate the brake member (the second actuator part 48, which is accommodated in the brake housing 12 in such a way that it is fixed against rotation, but axially movable, begins to move gradually in the direction of the compressive force, i.e. towards the brake disk 32. As a result, the second armature disk 28 comes to bear against the brake lining 36 and displaces the brake disk 32 in the axial direction until the brake lining 34 bears against the pressure plate 16, [0044], Fig: 1-2).

As per claim 5, Bogelein discloses wherein the actuator operates the brake member in a hydraulic or mechanical or electromagnetic manner (a relative movement of the contours 40 and 44 against one another arises, as a result of which, starting from the position shown in FIG. 1, the first actuator part 42 is moved in the axial direction towards the armature disks 20 and 28 respectively, therefore, it’s mechanical, [0042], Fig: 1-2).

As per claim 6, Bogelein discloses wherein the actuator is operated in conjunction with a change in an angle of a brake pedal (As per figure 1, to actuate the brake, the actuator lever 38 to move left or right, therefore, it’s change in the angle ([0032], Fig: 5).

As per claim 7, Bogelein discloses wherein a degree of braking to which the brake member engages the friction disk to the armature is proportionally controllable (On rotation of the actuating lever 38 about the axis 26, a relative movement of the contours 40 and 44 against one another arises, [0042], Fig: 1-2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Knop (US – 2013/0192934 A1),
B: Stahle (US – 3,833,102),
C: Casanova (US – 4,684,838),
D: Tanaka et al. (US – 5,154,261),
E: Meller et al. (US – 5,873,443), and
F: Appeldorn et al. (US – 6,142,266).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/SAN M AUNG/Examiner, Art Unit 3657